Citation Nr: 1427051	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  09-36 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a right foot disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from January 1997 to January 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  The July 2008 rating decision also denied a claim of entitlement to service connection for a back disability, but that claim was granted in a July 2009 rating decision and is therefore not on appeal.  

The Veteran and his spouse testified at a hearing in April 2014 before the undersigned.  A copy of the transcript has been placed in the Virtual VA paperless claims processing system.  At the hearing, he submitted additional evidence and waived his right to have it initially considered by the RO.  38 C.F.R. §§ 20.800, 20.1304(c) (2013).  The record was held open for an additional 30 days, but no evidence was submitted during that time.  


FINDING OF FACT

The evidence of record, to include competent medical evidence and lay evidence, is at least in equipoise as to whether the Veteran has an exostosis of the right foot that began during active service or is related to an incident of service. 


CONCLUSION OF LAW

The Veteran's exostosis of the right foot was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's private medical records show that he has an exostosis of the right foot.  His service treatment records confirm his credible assertion that in March 1999, during Search and Rescue (SAR) school, he developed a "bony prominence" on the top of his right foot as a result of irritation from his swim fin.  The Veteran and his spouse have competently and credibly testified that the Veteran developed a visible bony prominence on the top of his right foot during SAR school in March 1999, and that it has not resolved since that time.  Affording the Veteran the benefit of the doubt, service connection is warranted.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013). 


ORDER

Service connection for an exostosis of the right foot is granted.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


